The offense is theft of sheep. The punishment assessed is confinement in the State penitentiary for a term of three years.
There are no bills of exception in the record complaining of any matter of procedure. Consequently the only question presented is the sufficiency of the evidence to sustain the conviction.
The testimony shows that on or about the 20th day of March, 1940, Clyde Inches missed some sheep from his pasture. All of his sheep were branded with red paint on the hip. One of those which he lost was a ewe with a long tail, one was black faced and one had a hump on his back like a camel. The officers located these sheep in Eastland County in the possession of Tom Payne, who testified that on the 21st day of March, he purchased seven sheep from appellant for the sum of $2.50 each, or a total of $17.50. Clyde Inches positively identified the sheep which Payne had purchased from appellant as his sheep and carried them back home to Coryell County. Appellant did not testify or offer any affirmative defense.
We deem the evidence sufficient to sustain the jury's conclusion of appellant's guilt. *Page 132 
Finding no reversible error in the record, the judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.